RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3484-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

T.F.,1

          Defendant-Appellant.


                   Submitted February 3, 2021 – Decided July 23, 2021

                   Before Judges Whipple, Rose, and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment Nos. 18-02-0682
                   and 18-11-3569.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Regina M. Oberholzer, Deputy Attorney
                   General, of counsel and on the briefs).

1
  We use initials and pseudonyms to identify the parties and to protect the
confidentiality the victims. See R. 1:38-3 (c)(9) and (d)(10).
            Appellant filed a pro se supplemental brief.

PER CURIAM

      Following a bifurcated jury trial, defendant T.F. was convicted of

burglary, aggravated assault, terroristic threats, child endangerment, and

weapons offenses for kicking in the door of his children's home in the pre-dawn

hours of Christmas Day and threatening to kill their mother, A.E. (Amy), at

gunpoint. During the multiple-day trial, the State presented the testimony of six

witnesses including Amy, who vacillated in her account of the events and Amy's

twenty-year-old sister, D.E. (Dina), who steadfastly inculpated defendant. The

State also moved into evidence various exhibits, including a letter and a CD

containing four telephone calls from defendant to Amy while he was in jail

awaiting trial, attempting to convince her to drop the charges against him.

Thereafter, the same jury convicted defendant of certain persons not to possess

weapons. After denying defendant's motion for a new trial and the State's

motion for a discretionary extended term, the trial judge sentenced defendant to

an aggregate forty-one-year prison term, with a fifteen-year parole disqualifier.

This appeal followed.

      In his counseled brief, defendant raises the following points for our

consideration:


                                                                           A-3484-18
                                       2
                      POINT I

THE BURGLARY CONVICTION SHOULD BE
REVERSED           BECAUSE  DEFENDANT     WAS
DENIED DUE PROCESS AND A FAIR TRIAL BY
THE TRIAL COURT'S FAILURE TO DEFINE "A
CRIME OF DOMESTIC VIOLENCE," WHICH WAS
THE OFFENSE THE STATE ALLEGED THAT
DEFENDANT INTENDED TO COMMIT WHEN HE
ENTERED           THE   APARTMENT   WITHOUT
PERMISSION. U.S. Const. amend. XIV; N.J. Const.
art. I, ¶¶ 1, 9, & 10.
(Not raised below)

                     POINT II

THE       CONVICTION         FOR          UNLAWFUL
POSSESSION OF A HANDGUN SHOULD BE
REVERSED        BECAUSE      DEFENDANT            WAS
DENIED DUE PROCESS AND A FAIR TRIAL BY
THE TRIAL COURT'S ERRONEOUS JURY
CHARGE OMITTING INSTRUCTION ON "MERE
PRESENCE," WHERE THAT WAS PRECISELY
DEFENDANT'S DEFENSE TO THE CHARGE. U.S.
Const. amend. XIV; N.J. Const. art. I, ¶¶ 1, 9, & 10.
(Not raised below)

                     POINT III

THE CONVICTIONS SHOULD BE REVERSED DUE
TO PROSECUTORIAL ERROR IN SUMMATION
WHERE         THE  STATE     MISREPRESENTED
DEFENDANT'S STATEMENTS AS ADMISSIONS
OF GUILT. U.S. Const. amend. XIV; N.J. Const. art.
I, ¶¶. 1, 9, & 10.




                                                        A-3484-18
                         3
                                 POINT IV

           [DEFENDANT'S] THIRTY-FOUR-AND-A-HALF-
           YEAR [SIC] SENTENCE CANNOT BE JUSTIFIED
           FOR THE CONVICTED CRIMES AND MUST BE
           REDUCED.

     In his pro se brief, defendant raises the following additional arguments,

which we renumber for the reader's convenience:

                                POINT [V]

           THE STATE'S ARGUMENT DOES NOT RISE TO
           THE STANDARD LEVEL OF PLAUSIBILITY AS
           REFLECTED IN THE STATE'S COERCIVE
           FEARMONGERING TACTICS TO GET A[MY] TO
           TESTIFY AGAINST HER WILL TANTAMOUNT TO
           PREJUDICIAL MISCONDUCT, NECESSITATING
           REVERSAL[.] U.S. Const. amend. XIV; N.J. Const.
           art. I, 9, 10.
           (Not raised below)

                                POINT [VI]

           THE STATE SUBSTANTIALLY PREJUDICED
           DEFENDANT'S FUNDAMENT[AL] RIGHT TO
           HAVE A FAIR TRIAL BY PRESENTING THE
           TESTIMONIES OF A[MY] AND D[INA] WHICH
           SHOULD HAVE BEEN IMPEACHED FOR THE
           NUMEROUS INCONSISTENTICES [IN] THE
           RECORD.
           (Not raised below)

                                POINT [VII]

           DEFENDANT  RECEIVED  AN  EXCESSIVE
           SENTENCE WHERE THE COURT FAILED TO

                                                                        A-3484-18
                                     4
            FIND ANY MITIGATING FACTORS AND THAT
            FAILED TO EQUATE THE INCONSISTENT
            TESTIMONY/EVIDENCE ALONG WITH THE
            CONTEXT OF THE CRIMES ALLEGED AND IT
            MUST [BE] REDUCED IN LIGHT OF THE NEW
            JERSEY        CRIMINAL     SENTENCING   &
            DISPOSITION        COMMISSION'S  BILL FOR
            YOUTHFUL OFFENDERS DURING SENTENCING.
            (Not raised below)

      For the reasons that follow, we affirm defendant's convictions and remand

for resentencing.

                                         I.

      By all accounts, defendant and Amy had been in an on-again, off-again

relationship for a few years. Two children were born of the union; they were

one year old and five months old at the time of the incident. According to Amy,

on Christmas Eve 2017, defendant and Amy were no longer living together in

her Newark apartment, but went shopping for the children's presents.            An

argument ensued on their drive back to Amy's home after defendant looked at

Amy's cellphone to see whether she "were seeing any other guys." Amy denied

defendant's request to return later to visit with her and their daughters.

      Nonetheless, around 10:30 or 11:00 p.m., defendant knocked on Amy's

door. Amy told Dina, who was visiting, to be quiet but Dina eventually told

Amy "to let him in." Defendant entered the apartment, "got comfortable and


                                                                             A-3484-18
                                         5
turned on the T.V." Dina testified that "it wasn't a good vibe that [Amy] was

getting so she wanted him to leave" but "he didn't want to." Dina then called

the police who escorted defendant out of the apartment. According to Amy,

however, defendant left the apartment at her request without protesting or police

intervention.

      In any event, it is undisputed that defendant returned to Amy's home

around midnight. According to Amy and Dina, defendant knocked on the door

and texted the sisters to open it. When they refused, defendant kicked in the

door and entered the rear bedroom where the sisters and children were located.

Defendant appeared "high"; his eyes were red, and he was angry. He pointed a

handgun at Amy, who was holding the baby. Defendant threatened to kill Amy

and himself. Dina, who was on the phone with her boyfriend at the time, "got

scared" and hid in the closet. Dina asked her boyfriend to call the police, but he

did not know Amy's address. Defendant then entered the closet, took Dina's

cellphone, and demanded Amy's cellphone.           Amy refused but eventually

acquiesced in defendant's demands. Dina remained in the closet for hours with

the older child.

      In the meantime, defendant closed the door to the bedroom and would not

let Amy and the baby leave the room. Defendant "just kept screaming and


                                                                            A-3484-18
                                        6
[Amy] tried to talk to him" to calm him down but he was in a "state of anger."

About an hour later, defendant opened the door but continued to hold the gun.

In an effort to defuse the situation, Amy convinced defendant to give her the

gun in return for the baby. Amy tried for hours to convince defendant to leave

the apartment to no avail. Eventually, defendant fell asleep on the living room

couch, and Amy placed the gun on the fire escape.

      Dina called the police around 6:00 a.m.; defendant was arrested; and the

gun was retrieved from the fire escape. While incarcerated, defendant called

Amy at least four times, attempting to convince her not to cooperate with the

State. He also sent Amy a letter, directing her to change her telephone number

so the prosecutor could not call her.

      After the State rested, defendant testified to a vastly different version of

the events. Defendant contended he was living with Amy in December 2017.

He claimed the door to the apartment had been broken in November when Amy

forgot her key and "pushed a little too hard" as she tried to open the door with

her shoulder. Defendant acknowledged he argued with Amy and refused to

leave when she told him to "get out." He said he went to sleep and when he

awoke, he was handcuffed. Defendant denied all charges and claimed he did

not see the gun until the police recovered it.


                                                                            A-3484-18
                                         7
      Defendant acknowledged he made several calls to Amy from the jail, "just

to talk to [his] kids, speak to [Amy], see what's going on with their living

arrangements . . . ." When his attorney asked whether defendant ever told Amy

not to cooperate with the State, defendant responded: "Not exactly in that

context" but he told Amy the State could not remove the children from her home

if she declined to testify before the grand jury as "they" had threatened.

Defendant said dropping charges "was already her mindset" when they spoke.

On cross-examination, however, defendant acknowledged that during his

arraignment, the judge ordered defendant not to have any contact with Amy,

which included telephone calls and letters.

      Defendant was charged in a twenty-count Essex County indictment with:

second-degree burglary, N.J.S.A. 2C:18-2, "and a crime of [d]omestic

[v]iolence," N.J.S.A. 2C:25-19 (count one); second-degree unlawful possession

of a handgun, N.J.S.A. 2C:39-5(b) (count two); second-degree possession of a

firearm for an unlawful purpose, N.J.S.A. 2C:39-4(a) (count three); fourth-

degree aggravated assault by pointing a firearm, N.J.S.A. 2C:12-1(b)(4) (count

four); third-degree terroristic threats, N.J.S.A. 2C:12-3(b), "and a crime of

[d]omestic [v]iolence," N.J.S.A. 2C:25-19 (counts five and twenty); fourth-

degree theft, N.J.S.A. 2C:20-3(a) (count six); third-degree theft, N.J.S.A. 2C:20-


                                                                            A-3484-18
                                        8
3(a) (count seven); third-degree criminal restraint, N.J.S.A. 2C:13-2(b) (counts

eight, nine, ten, and eleven); second-degree endangering the welfare of a child,

N.J.S.A. 2C:24-4(a) (counts twelve and thirteen); fourth-degree possession of a

defaced firearm, N.J.S.A. 2C:39-3(d) (count fourteen); third-degree witness

tampering by engaging in conduct to cause the witness to withhold testimony,

N.J.S.A. 2C:28-5(a)(3) (counts fifteen and seventeen); and third-degree witness

tampering by engaging in conduct to obstruct an official proceeding, N.J.S.A.

2C:28-5(a)(5) (counts sixteen, eighteen, and nineteen). After counts six, eight

through eleven, and twenty were dismissed, defendant was found guilty as

charged of the remaining counts, except seven and eighteen. The same jury

thereafter found defendant guilty of certain persons not to possess weapons,

N.J.S.A. 2C:39-7(b), as charged in a separate indictment.

                                        II.

      For the first time on appeal, defendant contends the trial judge incorrectly

instructed the jury that the predicate offense for the burglary charge was "a crime

of domestic violence" but failed to define that term. Defendant's argument

mischaracterizes the record.

      At or before the charge conference on January 15, 2019, the judge

provided counsel with a copy of the written draft jury charge and reviewed the


                                                                             A-3484-18
                                        9
charges with counsel. Following summations, the judge provided counsel with

the revised jury charge and verdict sheet and reviewed the revisions with

counsel. The judge also sua sponte indicated he would strike the "domestic

violence" language from the indictment when reading the burglary charge to the

jurors.

      In that regard, the judge stated: "I've been seeing these indictments from

the prosecutor's office, and this has actually been a recent thing. Essentially

. . . the State is asking . . . for an extra element that [it] must prove beyond a

reasonable doubt. Domestic violence is not mentioned in [N.J.S.A.] 2C:18 -2."

The prosecutor agreed with the judge's suggestion; defense counsel refrained

from comment.

      Nonetheless, during the final jury instructions, the judge included the

domestic violence language when reading the indictment as to the burglary

charge:

                    Count one, burglary. The first count in the
            indictment charges . . . defendant with committing the
            crime of burglary. It reads as follows. . . . [Defendant]
            on the 25th of December 2017, in the City of Newark
            . . . entered the premises . . . which was not at the time
            open to the public and which he was not . . . licensed or
            privileged to enter. And in the course of committing
            the offense was armed with, or displayed what appeared
            to be a deadly weapon against A[my], the defendant's


                                                                            A-3484-18
                                       10
            children's mother, contrary to New Jersey Statute
            2C:18-2 and a crime of domestic violence.

            [(Emphasis added).]

      The trial judge then read the pertinent portion of the burglary statute.

Relevant to defendant's argument on appeal, the judge stated:

            A . . . person is guilty of burglary if for the purpose to
            commit an offense therein the person enters a structure
            or separately secured or occupied [a] portion thereof
            unless the structure was at the time open to the public,
            . . . or the person is licensed or privileged to enter.

                  In order for you to find . . . defendant guilty of
            the crime of burglary the State must prove beyond a
            reasonable doubt the following elements. One, . . .
            defendant entered the structure . . . without permission.
            Two, that defendant did so with the purpose to commit
            an offense therein.

                  ....

                   Purpose to commit an offense, means that a
            defendant intended to commit an unlawful act inside the
            structure. The unlawful acts alleged intended are set
            forth in the counts in the indictment.

            [(Emphasis added).]

      The judge went on to read the remaining counts in the indictment, which

included possession of a weapon for an unlawful purpose. In that context, the

judge instructed the jury that "the State contends . . . defendant's unlawful

purpose [in] possessing the firearm was to threaten or harm A[my]."

                                                                         A-3484-18
                                       11
      We begin our consideration of defendant's contention by acknowledging

"[a]ppropriate and proper charges are essential for a fair trial." State v. Baum,

224 N.J. 147, 158-59 (2016) (alteration in original) (quoting State v. Reddish,

181 N.J. 553, 613 (2004)).       "The trial court must give 'a comprehensible

explanation of the questions that the jury must determine, including the law of

the case applicable to the facts that the jury may find.'" Id. at 159 (quoting State

v. Green, 86 N.J. 281, 287-88 (1981)). "Thus, the court has an 'independent

duty . . . to ensure that the jurors receive accurate instructions on the law as it

pertains to the facts and issues of each case, irrespective of the particular

language suggested by either party.'" Ibid. (alteration in original) (quoting

Reddish, 181 N.J. at 613). "A proper explanation of the elements of a crime is

especially crucial to the satisfaction of a criminal defendant's due process

rights." State v. Ambroselli, 356 N.J. Super. 377, 386 (App. Div. 2003); see

also State v. Burgess, 154 N.J. 181, 185 (1998).

      However, a jury charge "must be read as a whole in determining whether

there was any error." State v. Torres, 183 N.J. 554, 564 (2005). The appropriate

test to apply "is whether the charge as a whole is misleading, or sets forth

accurately and fairly the controlling principles of law." State v. McKinney, 223

N.J. 475, 496 (2015) (quoting State v. Jackmon, 305 N.J. Super. 274, 299 (App.


                                                                              A-3484-18
                                        12
Div. 1997)). "Because proper jury instructions are essential to a fair trial,

'erroneous instructions on material points are presumed to' possess the capacity

to unfairly prejudice the defendant." Id. at 495 (quoting State v. Bunch, 180

N.J. 534, 541-42 (2004)).

      When a defendant fails to object to an error regarding jury charges, we

review for plain error. R. 1:7-2; see also State v. Funderburg, 225 N.J. 66, 79

(2016). "Under that standard, we disregard any alleged error 'unless it is of such

a nature as to have been clearly capable of producing an unjust result.'"

Funderburg, 225 N.J. at 79 (quoting R. 2:10-2). "The mere possibility of an

unjust result is not enough." Ibid. We will only reverse, if the error is "sufficient

to raise 'a reasonable doubt . . . as to whether the error led the jury to a result it

otherwise might not have reached.'" Ibid. (alteration in original) (quoting State

v. Jenkins, 178 N.J. 347, 361 (2004)). "[P]lain error requires demonstration of

'[l]egal impropriety in the charge prejudicially affecting the substantial rights of

the defendant sufficiently grievous to justify notice by the reviewing court and

to convince the court that of itself the error possessed a clear capacity to bring

about an unjust result.'" State v. Burns, 192 N.J. 312, 341 (2007) (second

alteration in original) (quoting State v. Jordan, 147 N.J. 409, 422 (1997)).




                                                                                A-3484-18
                                         13
      Applying these guiding principles to defendant's belated argument, we

agree that the trial judge erred by including "a crime of domestic violence" in

the burglary charge, when reading the indictment. Nonetheless, we discern the

judge's oversight was not capable of producing an unjust result here, where the

charge was otherwise accurate and fairly stated the elements of the offense that

the State was required to prove beyond a reasonable doubt.

      Contrary to defendant's contention, the judge never "advised the jury that

it had to determine whether defendant intended to commit 'a crime of domestic

violence'" when he entered Amy's apartment. Instead, the judge instructed the

jury that the unlawful acts alleged by the State were "set forth in the counts in

the indictment." Accordingly, when read as a whole, the judge's error was not

"clearly capable of producing an unjust result." R. 2:10-2.

                                       III.

      We turn next to defendant's argument that the judge erroneously omitted

the mere presence section of the unlawful possession of a handgun jury charge,

thereby requiring reversal of his conviction for that offense and possession of a

defaced firearm. Because defendant did not object to the jury instruction at trial,

we again review his newly-minted challenges through the prism of the plain

error standard. Ibid.


                                                                             A-3484-18
                                       14
      During the initial charge conference, the judge inquired as to whether it

was necessary to charge constructive possession and agreed to do so following

defense counsel's comment, "there's been some testimony from A[my] and

D[ina] that the firearm was found on the fire escape during the time that . . .

defendant was sleeping." Defense counsel did not, however, request that the

judge include the mere presence section of the jury charge. Although given

another opportunity to object to any of the judge's instructions before he released

the jury to begin its deliberations, defendant raised no objection to the judge's

instructions.

      Nonetheless, the judge twice issued the constructive possession charge:

initially when instructing the jury that burglary was "elevated" if during

commission of the offense "the person is armed with or displays what appe ars

to be a deadly weapon"; and again when instructing the jury on unlawful

possession of the handgun. In so doing, the judge twice informed the jury the

State was required to prove defendant was "aware of" the handgun's presence

and had the "intent to exercise control over it." State v. Randolph, 228 N.J. 566,

592 (2017).

      In Randolph, our Supreme Court held the trial court erred in a drug

possession prosecution by denying defendant's request to issue a mere presence


                                                                             A-3484-18
                                       15
instruction. Id. at 590-93. Unlike the present matter, the State's theory was that

the defendant constructively possessed narcotics in an apartment from which he

had fled.   Id. at 590.    The defendant in that case was charged with drug

possession and distribution offenses. Id. at 573.

      The Court stated that while the mere presence instruction was not included

in the model jury charge on possession, "[n]o constraint barred the trial court

from giving the 'mere presence' charge, and the better course would have been

to give the charge to disabuse the jury of any possible notion that a conviction

could be based solely on defendant's presence in the building." Id. at 592.

However, the Court concluded "[t]he charge, as a whole, sufficiently informed

the jury — without using the words 'mere presence' — that defendant's presence

. . . standing alone, would be insufficient to establish guilt." Ibid.

      In the present matter, the handgun was recovered by police after Dina

reported defendant had threatened Amy with the gun. Both Amy and Dina

testified that defendant entered the apartment armed with the handgun. This was

not a scenario in which police responded to the apartment on a general report of

a gun found on the bedroom fire escape and observed three people seated on the

living room couch upon their arrival. Instead, both sisters advised police that

the handgun belonged to defendant – and he unlawfully used that weapon by


                                                                            A-3484-18
                                        16
breaking in the door to the apartment and pointing the gun at Amy. Accordingly,

in addition to gun possession charges, defendant also was charged with non-

possessory charges of burglary and aggravated assault.

      Nonetheless, we recognize defendant denied all charges, including

possession of the handgun. Further, seven months before the present trial, the

Supreme Court Model Criminal Jury Charge Committee tailored the charge on

unlawful possession of a handgun to include mere presence, "if [a]ppropriate,"

following the definition of constructive possession.      Model Jury Charges

(Criminal), "Unlawful Possession of a Handgun (Second Degree)" (rev. June 11,

2018). As such, "the better course would have been to give the charge to

disabuse the jury of any possible notion that a conviction could be based solely

on defendant's presence in" Amy's apartment. Randolph, 228 N.J. at 592.

      We therefore conclude the trial judge mistakenly failed to issue the

complete charge. However, that mistake did not constitute plain error under the

circumstances presented here, where the judge twice included in his final

instructions the definition of constructive possession. See State v. Hyman, 451

N.J. Super. 429, 455-57 (App. Div. 2017). When viewed in its entirety, the

court's charge on possession did not permit the jury to find defendant guilty

based on his mere presence in the apartment.       As the Court concluded in


                                                                          A-3484-18
                                      17
Randolph, "giving the charge would have done no harm and possibly would have

been of some benefit," but the absence of the mere presence charge did not deny

the defendant a fair trial under the facts presented. 228 N.J. at 593.

                                       IV.

      Defendant also challenges two comments made during the prosecutor's

summation. Following the jury's guilty verdict, defendant ordered transcripts of

the jail calls, which differed in some respects from the transcripts produced by

the State. Prior to sentencing, defendant moved for a new trial, arguing the

prosecutor misrepresented the statements defendant made during his phone calls

to Amy. Defendant contended the post-trial transcripts were newly-discovered

evidence that demonstrated the prosecutor mischaracterized his statements

thereby entitling him to a new trial. Notably, before the prosecutor had replayed

the calls during her summation, defense counsel objected only because he was

"concerned" she intended to read the transcripts; and not because the defense

claimed the transcripts were erroneous.

      Emphasizing the calls and not the transcripts were admitted in evidence –

nor shown to the jury as demonstrative aids when they listened to the calls – the

trial judge orally denied defendant's motion, issuing a decision from the bench.

In doing so, the judge reasoned the prosecutor's argument was fair comment on


                                                                           A-3484-18
                                       18
the evidence. The judge also noted that the audio tapes had been provided in

discovery and the court conducted a pretrial Driver hearing,2 wherein the

recordings were authenticated. According to the judge: "The jury heard . . . the

audio tapes, and it was up to the jury to give that evidence the weight that [it]

felt it deserved, and accept it or reject it or accept it in part."

      On appeal, defendant renews his argument that the prosecutor's comments

were out of bounds. Defendant's first claim of alleged misconduct pertains to

his January 24, 2018 call to Amy, which the prosecutor replayed for the jury

during her summation:

             DEFENDANT: Don't tell them you've been talking to
             me.

             AMY: Well, they know.

             DEFENDANT: But as far as like, . . . I'll let you know
             what the motion [is] and the correct way how to go
             about it, and . . . the only thing you be having to do is
             like they might [ask you]: "You not going to pursue
             nothing, right?" They going to be . . . they can't do shit.
             They can't do nothing without you. The only thing is I
             just had a hammer . . . .

             [(Emphasis added).]


2
   State v. Driver, 38 N.J. 255 (1962). Following a Driver hearing, the court
determines the admissibility of a sound recording, considering several factors
including whether any changes, additions, or deletions have been made to the
recording. Id. at 287.
                                                                           A-3484-18
                                          19
        After an exchange in which Amy indicated she feared the State would

incarcerate her if she did not testify, the prosecutor paused the CD containing the

call, stating to the jury:

               I want to draw your attention to a couple of things you
               just heard. [D]efendant just said at the beginning:
               "Okay, don't tell the prosecutor you're talking to me.
               You know, the only problem here is I had the hammer."
               That's the gun. Detective Ferrer tested that hammer.
               It's just the slang term for gun. You heard testimony
               from A[my] and D[ina], they never talked to
               [defendant] about him having a tool, a hammer. They
               talked about him having a gun, and he's just talked
               about him having a gun. Unlawful possession of a
               weapon. Guilty.

        Referencing the post-trial transcript of the call, 3 defendant contends he

merely stated: "I only think I just ha[d] a hammer." Acknowledging "[t]his

interpretation might be confusing," defendant nonetheless contends it is

consistent with Amy's testimony that defendant was intoxicated at the time of

the offense.

        Secondly, he argues the post-trial transcription of a portion of the January

25, 2018 phone call differed significantly from the prosecutor's interpretation.

According to the trial transcript of the call, defendant stated: "(Indiscernible)

like the violent . . . you made it violent is that I pointed [the gun] at you, so they


3
    The post-trial transcripts were not provided on appeal.
                                                                                A-3484-18
                                         20
gave it an aggravated assault, so that made it violent. That's basically what's

holding me [in jail]." Accordingly, the prosecutor commented:

            Oh, and then he also says what made it violent was I
            pointed it at you. "Yeah, yeah, don't worry about that,
            I pointed a gun at you as you held our baby, but you
            know, it's all good." Why doesn't he say to her: "Why
            don't you tell them that I didn't point it?" Why doesn't
            he say, "Why [sic] don't testify at grand jury" that it
            didn't happen? Because it did.

      Defendant instead claims the post-trial transcription states:       "It ain't

nothing to worry about on your end. I just was like the violent . . . what made

it violent you said I pointed it at you, so they gave me the aggravated assault, so

that made it violent." (Emphasis added). Defendant argues he did not admit

pointing the gun at Amy but rather "he was only saying that A[my]'s allegation

that he pointed the gun was the reason the offense was regarded as violent, which

prevented his release pre-trial."

      New Jersey courts have long recognized prosecutors "are afforded

considerable leeway in making opening statements and summations." State v.

Williams, 113 N.J. 393, 447 (1988). They may even do so "graphically and

forcefully." State v. Pratt, 226 N.J. Super. 307, 323 (App. Div. 1988).

      Nonetheless, "the primary duty of a prosecutor is not to obtain convictions

but to see that justice is done." State v. Smith, 212 N.J. 365, 402-03 (2012). "A


                                                                             A-3484-18
                                       21
prosecutor must 'conscientiously and ethically undertak[e] the difficult task of

maintaining the precarious balance between promoting justice and achieving a

conviction,' ensuring that at all times his or her 'remarks and actions [are]

consistent with his or her duty to ensure that justice is achieved.'" State v.

Jackson, 211 N.J. 394, 408 (2012) (alterations in original) (quoting Williams,

113 N.J. at 447-48).

      Even if the prosecutor exceeds the bounds of proper conduct, that finding

does not end our inquiry "because, in order to justify reversal, the misconduct

must have been 'so egregious that it deprived the defendant of a fair trial.'" State

v. Smith, 167 N.J. 158, 181 (2001) (quoting State v. Frost, 158 N.J. 76, 83

(1999)). "To justify reversal, the prosecutor's conduct must have been clearly

and unmistakably improper, and must have substantially prejudiced defendant's

fundamental right to have a jury fairly evaluate the merits of his defense." State

v. Timmendequas, 161 N.J. 515, 575 (1999) (internal quotation marks omitted);

see also State v. Nelson, 173 N.J. 417, 460 (2002).

      Having considered defendant's contentions in view of these principles, we

conclude they lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(2). We affirm substantially for the reasons set forth by the trial




                                                                              A-3484-18
                                        22
judge in his well-reasoned oral decision denying defendant's motion for a new

trial.

                                        V.

         Defendant argues his sentence is excessive. In his counseled brief, he

contends the trial judge improperly imposed consecutive sentences here, where

most of the offenses constituted "a single, continuous episode." For the first

time on appeal, defendant in his pro se brief argues the judge failed to: consider

the impact of his "immaturity and youthful ignorance"; find mitigating factor

eleven, N.J.S.A. 2C:44-1(b)(11) (imprisonment would entail excessive hardship

to defendant or his dependents); and sentence defendant one degree lower,

ostensibly on the second-degree charges. For the reasons that follow, we remand

for resentencing.

         Citing defendant's criminal and juvenile record, the trial judge found

aggravating factors three (the risk that defendant will commit another offense),

six (the extent of defendant's prior criminal record and the seriousness of t he

offenses for which he has been convicted), and nine (the need for deterring

defendant and others from violating the law). N.J.S.A. 2C:44-1(a)(3), (6), (9).

The judge found no mitigating factors and that the "preponderance of




                                                                            A-3484-18
                                       23
aggravating factors weigh[e]d in favor of a custodial term toward the higher end

of the [sentencing] range."

      The judge then ordered the appropriate merger on count two of Indictment

No. 18-11-3569, and imposed sentence as follows:

         • Burglary (count one): ten years' imprisonment, with an
           eight-year-and-six-month period of parole ineligibility
           under the No Early Release Act, N.J.S.A. 2C:43-7.2;

         • Unlawful possession of a weapon (count two): eight
           years' imprisonment, with a forty-two-month period of
           parole ineligibility under the Graves Act, N.J.S.A.
           2C:43-6(c), concurrently to count one;

         • Aggravated assault (count four): eighteen months'
           imprisonment, with an eighteen-month parole
           disqualifier under the Graves Act, consecutively to
           count one;

         • Terroristic threats (count five):        five      years'
           imprisonment, consecutively to count four;

         • Endangering the welfare of a child (count twelve):
           eight years' imprisonment, consecutively to count five;

         • Endangering the welfare of a child (count thirteen):
           eight years' imprisonment, concurrently to count
           twelve;

         • Possession of a defaced weapon (count fourteen):
           eighteen months' imprisonment, consecutively to count
           twelve.




                                                                          A-3484-18
                                      24
         • Witness tampering (count fifteen):        five years'
           imprisonment, consecutively to count fourteen;

         • Witness tampering (count sixteen):         five years'
           imprisonment, consecutively to count fifteen;

         • Witness tampering (count seventeen): five years
           imprisonment, concurrently to count sixteen; and

         • Witness tampering (count nineteen):       five years'
           imprisonment, concurrently to count sixteen.

The judge also imposed a five-year term of imprisonment, with a five-year

period of parole ineligibility on the sole count of Indictment No. 18 -02-0682,

consecutively to Indictment No. 18-11-3569, for an aggregate sentence of forty-

one years with a fifteen-year period of parole ineligibility.

      We apply "a deferential standard" in reviewing a trial court's sentencing

determination. State v. Fuentes, 217 N.J. 57, 70 (2014); see also State v.

Trindad, 241 N.J. 425, 453 (2020). We do not "substitute [our] judgment" for

that of the sentencing court. State v. Case, 220 N.J. 49, 65 (2014). Ordinarily,

we will not disturb a sentence that is not manifestly excessive or unduly

punitive, does not constitute an abuse of discretion, and does not shock the

judicial conscience. State v. O'Donnell, 117 N.J. 210, 215-16 (1989). However,

our deference "applies only if the trial judge follows the Code and the basic

precepts that channel sentencing discretion." Case, 220 N.J. at 65.


                                                                          A-3484-18
                                       25
      As a general matter, absent exceptions that do not apply here "[w]hen

multiple sentences of imprisonment are imposed on a defendant for more than

one offense . . . such multiple sentences shall run concurrently or consecutively

as the court determines at the time of sentence."       N.J.S.A. 2C:44-5.      "A

sentencing court must explain its decision to impose concurrent or consecutive

sentences in a given case." State v. Cuff, 239 N.J. 321, 348 (2019).

      Because the statute does not include specific criteria for determining

whether concurrent or consecutive sentences are warranted, in State v.

Yarbough, 100 N.J. 627, 643-44 (1985), our Supreme Court set forth standards

to govern sentencing courts discretion, directing:

                 (1) there can be no free crimes in a system for
            which the punishment shall fit the crime;

                  (2) reasons for imposing either a consecutive or
            concurrent sentence should be separately stated in the
            sentencing decision;

                  (3) some reasons to be considered by the
            sentencing court should include facts relating to the
            crimes, including whether or not:

                       (a) the crimes and their objectives were
                  predominantly independent of each other;

                        (b) the crimes involved separate acts of
                  violence or threats of violence;



                                                                           A-3484-18
                                      26
                         (c) the crimes were committed at different
                   times or separate places, rather than being
                   committed so closely in time and place as to
                   indicate a single period of aberrant behavior;

                         (d) any of the crimes involved multiple
                   victims;

                          (e) the convictions for which the sentences
                   are to be imposed are numerous;

                 (4) there should be no double counting of
            aggravating factors; [and]

                  (5) successive terms for the same offense should
            not ordinarily be equal to the punishment for the first
            offense.

            [Ibid.]

      The Yarbough Court also had added a sixth factor, that "there should be

an overall outer limit on the cumulation of consecutive sentences for multiple

offenses," id. at 644, but the Legislature abrogated that aspect of Yarbough by

amending N.J.S.A. 2C:44-5(a) to specifically provide "[t]here shall be no overall

outer limit on the cumulation of consecutive sentences for multiple offenses."

L. 1993, c. 223, § 1.

      Like the statutory aggravating and mitigating factors, "[t]he Yarbough

factors are qualitative, not quantitative," and "applying them involves more than

merely counting the factors favoring each alternative outcome." Cuff, 239 N.J.


                                                                           A-3484-18
                                       27
at 348. Instead, the sentencing court must consider all the Yarbough guidelines,

with emphasis on the five subparts of the third guideline. State v. Rogers, 124

N.J. 113, 121 (1991). In applying the factors, "[t]he focus should be on the

fairness of the overall sentence, and the sentencing court should set forth in

detail its reasons for concluding that a particular sentence is warranted." State

v. Miller, 108 N.J. 112, 122 (1987).

      Indeed, while this appeal was pending, our Supreme Court issued its

opinion in State v. Torres, 246 N.J. 246 (2021), and again addressed the

standards for imposing consecutive sentences. The Court stated that Yarbough

requires the trial court to place on the record a statement of reasons for imposing

consecutive sentences, which should address the overall fairness of the sentence.

Id. at 267-68 (citing Miller, 108 N.J. at 122). The Court held that "[a]n explicit

statement, explaining the overall fairness of a sentence imposed on a defendant

for multiple offenses in a single proceeding or in multiple sentencing

proceedings, is essential to a proper Yarbough sentencing assessment." Id. at

268 (citing Miller, 108 N.J. at 122).

      A sentencing court must explain its decision to impose concurrent or

consecutive sentences "for adequate appellate review." Miller, 108 N.J. at 122.

If the court "fails to give proper reasons for imposing consecutive sentences at


                                                                             A-3484-18
                                        28
a single sentencing proceeding, ordinarily a remand should be required for

resentencing." State v. Carey, 168 N.J. 413, 424 (2001).

         Here, the trial judge imposed seven consecutive sentences. Defendant

challenges all but the consecutive sentence imposed on his certain persons

conviction.     He also concedes N.J.S.A. 2C:28-5(e) required the witness

tampering sentence to run consecutively to the robbery sentence, but argues

there was no basis to run both witness tampering sentences consecutive to each

other.

         In imposing consecutive sentences, the judge generally recited the

Yarbough factors, but summarily found: aggravated assault was "a separate and

distinct act by this defendant against the victim"; terroristic threats was a

"separate act" and a concurrent term would otherwise reward defendant with "a

free crime"; and possession of a defaced firearm was "a separate and disti nct

crime from . . . all the others." Turning to the consecutive sentence imposed on

the child endangerment conviction in count twelve, the judge alluded to

Yarbough factors (3)(b) and (d), finding:

              Here it was (indiscernible) victim. While the defendant
              says he would not harm his children, he waved around
              a handgun. He has threatened, he pointed a handgun at
              A[my] and D[ina]. He had threatened to kill her [sic]
              and he did this in front of the child. A consecutive term
              is appropriate here.

                                                                          A-3484-18
                                        29
      With regard to the witness tampering convictions, the judge found

defendant's letter to Amy referenced in count fifteen, was sent "on a different

day, a different time. It was a different objective, that is to try to persuade the

main victim not to proceed in this case." Conversely, count sixteen pertained to

"one of the phone calls that . . . defendant made to the primary victim in this

case." The judge found this offense was "separate and distinct [from] the other

counts. It was on a different time and different day. And there is a strong public

interest . . . to deter witness tampering."

      We are not convinced the trial judge conducted the proper analysis

required under Yarbough for all but the witness tampering sentences. Absent

from the judge's analysis on the other consecutive sentences is a consideration

of all the Yarbough guidelines, including the five subparts of the third guideline.

Rogers, 124 N.J. at 121. On remand, the trial judge shall undertake the requisite

analysis and provide a statement of reasons "explaining the overall fairness of

[the] sentence imposed" as required by Torres.        246 N.J. at 268.     This is

especially significant here because in his oral pronouncement at sentencing, the

judge stated he was imposing a cumulative sentence of thirty-four and one-half

years with fifteen years of parole ineligibility, when our independent review of

the prison terms imposed on the various counts in contrast reveals that the judge

                                                                             A-3484-18
                                        30
sentenced defendant to an aggregate sentence of forty-one years with fifteen

years of parole ineligibility.

      Accordingly, it is unclear from the record whether the judge misspoke or

whether he intended to cap defendant's "total sentence" at thirty-four and one-

half years with a fifteen-year parole disqualifier. See State v. Abril, 444 N.J.

Super. 553, 564 (App. Div. 2016) (holding that "[i]n the event of a discrepancy

between the court's oral pronouncement of sentence and the sentence described

in the judgment of conviction, the sentencing transcript controls and a corrective

judgment is to be entered").     On remand, the judge's total sentence shall

accurately reflect the aggregate sentence imposed.

      We turn briefly to defendant's pro se argument that the court did not give

sufficient weight to his young age. At the time of defendant's sentencing on

March 29, 2019, defendant's youth was not among the mitigating factors that the

court was required by statute to consider. Effective, October 19, 2020, the

Legislature enacted mitigating factor fourteen, N.J.S.A. 2C:44-1(b)(14) ("[t]he

defendant was under 26 years of age at the time of the commission of the

offense").   L. 2020, c. 110, § 1.      Nonetheless, the judge acknowledged

defendant's age, noting he was "a very young man."




                                                                            A-3484-18
                                       31
      We have considered the additional arguments presented by defendant in

his pro se supplemental brief. We are convinced these arguments lack sufficient

merit to warrant discussion. R. 2:11-3(e)(2).

      Affirmed in part; reversed and remanded for resentencing in conformity

with this opinion. We do not retain jurisdiction.




                                                                         A-3484-18
                                      32